Citation Nr: 0110571	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 until 
September 1945.  His claim comes before the Board of 
Veteran's Appeals (BVA or Board) on appeal from a January 
1999, rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the benefit sought on appeal.


REMAND

A preliminary review of the record reveals that the veteran's 
service medical records are not available, as they were 
apparently destroyed by fire in the National Personnel 
Records Center (NPRC) in 1973.  Because these records were 
destroyed through no fault of the veterans, it is incumbent 
upon the VA to assist the veteran develop alternative sources 
of evidence.  In this regard, the NPRC requested that the 
veteran complete a NA Form 13055.  However, it is unclear 
whether the RO forwarded that form to the veteran for 
completion.  Therefore, to fully develop the veteran's claim, 
the Board is requesting the RO forward a NA form 13055 to the 
veteran for completion.

Additionally, though the veteran has undergone a VA 
examination in December of 1998, that examination lacked an 
opinion addressing whether the veteran's current back 
disorder was etiologically related to service and the injury 
the veteran reports he sustained during service.  As a 
result, the Board finds that another VA examination is 
necessary to an equitable disposition of the veteran's claim.

Lastly, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
substantially modified the circumstances under which the VA's 
duty to assist a claimant applies, and how that duty is to be 
discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  It would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to send to the 
veteran NA Form 13055 and request that he 
complete the form, listing any and all 
medical treatment he received for his 
back during service, and return the form 
to the RO for processing. 

2.  The veteran should be contacted and 
asked to specify the names of any 
additional health care providers who have 
provided him treatment or examination for 
his back disorder both since separation 
from service and his treatment in 1998 at 
the VAMC in Battle Creek, Michigan.  
After obtaining any necessary 
authorization, the RO should associate 
those records with the claims file.

3.  The veteran should be afforded an 
examination of his back by in order to 
determine the nature and etiology of any 
low back disorder that may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, offer an 
opinion as to whether any low back 
disorder is in any way related to the 
fall the veteran reportedly sustained 
during service at Fort Dix.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



